 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 1 of 13 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


EW IP RESERVE, LLC, a Nevada Limited
Liability Company,

       Plaintiff,
                                                 Case No.: 8:19-cv-1620
v.

JOHNNY’S EGG WORKS, INC., a Florida              JURY TRIAL DEMAND
Profit Corporation,

       Defendant.


                            COMPLAINT AND JURY DEMAND



       Plaintiff EW IP Reserve, LLC, through its counsel, hereby complains of defendant

Johnny’s Egg Works Inc., and for a cause of actions states as follows:

                                           PARTIES

       1. Plaintiff EW IP Reserve, LLC is a Nevada LLC having its principle place of business

at 9732 Highridge Dr. Las Vegas, Nevada 89134.

       2. Johnny’s Egg Works Inc. is a Florida corporation having its principle place of business

at 133 South Scenic Hwy. Frostproof, Florida 33843.

                                JURISDICTION AND VENUE

       3. This action arises under the trademark and unfair competition laws of the United States.

15 U.S.C. §1051 et seq.

       4. This Court has original jurisdiction over the subject matter of this action pursuant to

15 U.S.C. §1121(a) and 28 U.S.C. §§1331 (federal question), 1338(a) (any Act of Congress
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 2 of 13 PageID 2



relating to patents or trademarks), and 1338(b) (any action asserting claim of unfair competition

joined with a substantial and related claim under the trademark law) for the claims arising out of

the violations of Sections 32(1)(a) and 43(a) and (c) of the Lanham Act.

       5. This Court has supplemental jurisdiction over the pendent state and common law

claims arising from the same nucleus of operative facts pursuant to 28 U.S.C. §1367(a).

       6. This Court has personal jurisdiction over the defendant because its principal place of

business is located within this District.

       7. Venue is proper in this District under 28 U.S.C. §1391(b)(2) because a substantial part

of the events giving rise to the claims occurred in this District.

                                   GENERAL ALLEGATIONS

                                      Plaintiff's Trademarks

       8. Plaintiff EW IP Reserve, LLC is a holding company for the intellectual property

associated with the chain of the Egg Works and the Egg & I Family Restaurants (hereinafter the

"Egg Works Restaurants").

       9. The Egg Works Restaurants originated in Las Vegas and have expanded to seven

locations across Nevada.

       10. The Egg Works Restaurants have a reputation for high quality restaurant services by

offering excellent food, unsurpassed customer service, and affordable prices in a family-friendly

environment.

       11. To protect its valuable brand, EW IP Reserve has obtained federal trademark

registrations for the restaurant services offered by the Egg Works Restaurants (collectively, the

"Trademarks").

       12. Plaintiff owns U.S. Federal Trademark Registration No. 3132146, filed on February




                                                  2
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 3 of 13 PageID 3



27, 2005 for the mark EGG WORKS in International Class 043 for restaurant services. The Section

15 affidavit was submitted and approved for this mark and the registration is now incontestable.

       13. Plaintiff also owns U.S. Federal Trademark Registration No. 3578910, filed January

24, 2008 for the mark




in International Class 043 for restaurant services. The Section 15 affidavit was submitted and

approved for this mark and the registration is now incontestable.

       14. Plaintiff advertises nationwide for its Egg Works Restaurants services. Examples of

Plaintiff's use of the EGG WORKS mark include the following:




                                                3
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 4 of 13 PageID 4




          15. Plaintiff has been using the EGG WORKS mark to provide restaurant services in the

United States since at least as early as February 2005.

          16. The EGG WORKS mark serves as a source-identifier for genuine Egg Works

Restaurant services and is used in or on all restaurant services offered by Plaintiff in the United

States.

          17. Plaintiff EW IP Reserve LLC has invested significant time, energy, and money

advertising, promoting, and selling restaurant services featuring the EGG WORKS mark, as well

as ensuring the high quality of the services it provides which bear the EGG WORKS mark. These

efforts have resulted in widespread and favorable public acceptance and recognition of the EGG

WORKS mark.

                                 Defendant's Infringing Activity

          18. Defendant Johnny’s Egg Works has promoted, offered for sale, and/or sold restaurant

services under the EGG WORKS mark without license, authority, or other permission from EW

IP Reserve, LLC to use its trademark.

          19. Recently, Plaintiff discovered that Defendant Johnny’s Egg Works was marketing,

offering for sale and selling restaurant services featuring the EGG WORKS mark (“the Infringing

Services”). The Infringing Services were not approved for sale by Plaintiff.

          20. The Infringing Services were promoted by Defendant and sold under Plaintiff’s EGG


                                                 4
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 5 of 13 PageID 5



WORKS mark. Examples of the Infringing Services follow:




       21. A predominant feature of both the genuine and the infringing restaurant menus is the

“Egg Works” phrase.

       22. Further, on December 6, 2018, Plaintiff sent a first cease-and-desist letter to Johnny’s

Egg Works Inc. regarding its sale of restaurant services bearing the EGG WORKS mark.

       23. Defendant did not respond to the letter and continued to market and sell the Infringing

Services, in purposeful disregard of Plaintiff's rights.

       24. Plaintiff sent a second cease-and-desist letter to Defendant on May 22, 2019. This




                                                   5
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 6 of 13 PageID 6



letter was hand-delivered to the manager of Defendant's restaurant.

       25. Plaintiff did not respond to the second cease-and-desist letter and continued to market

and sell the Infringing Services, in continued and purposeful disregard of Plaintiff's rights.

       26. Defendant Johnny’s Egg Works Inc. sold and continues to sell the Infringing Services

despite having actual and specific knowledge of Plaintiff’s rights in EGG WORKS marks and of

EW IP Reserve’s objection to Johnny’s Egg Works Inc.’s sale of products bearing unauthorized

copies of the EGG WORKS marks.

       27. Johnny’s Egg Works Inc. conduct is willful, intentional, and represents a conscious

disregard for Plaintiff's rights EGG WORKS mark. Further, the fact that Johnny’s Egg Works Inc.

continued its unlawful conduct by selling the Infringing Services even after receiving EW IP

Reserve’s cease-and-desist letters demonstrates Johnny’s Egg Works Inc.’s intent to continue

selling Infringing Services without regard for EW IP Reserve’s intellectual property rights.

       28. Defendant's conduct is likely to cause and, upon information and belief, has caused

consumers to believe mistakenly that the Infringing Services are either affiliated with, endorsed

by, authorized by, or somehow connected to Plaintiff, or that the Infringing Services sold and

promoted by Johnny’s Egg Works Inc. are genuine EW IP Reserve, LLC services.

       29. The activities complained of herein have and continue to irreparably harm Plaintiff and

dilute the distinctive quality of the EGG WORKS mark.

                                  FIRST CAUSE OF ACTION

                           Trademark Infringement - 15 U.S.C. § 1114

       30. Plaintiff incorporates the allegations in paragraphs 1 through 29 as though fully set

forth herein.

       31. Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a), prohibits any person from




                                                  6
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 7 of 13 PageID 7



using in commerce, without the consent of the registrant, any trademark or any reproduction,

counterfeit, copy, or colorable imitation thereof in connection with the marketing, advertising,

distribution, or sale of goods or services which is likely to result in confusion, mistake, or deception.

        32. The EGG WORKS marks are federally registered.

        33. Defendant has used the EGG WORKS mark in connection with the Infringing Services

without Plaintiff's consent or authorization. Defendant's use, including the sale or offer for sale of

the Infringing Services in commerce, is likely to cause confusion and mistake in the mind of the

public, leading the public to believe that Defendant's products emanate or originate from Plaintiff,

or that Plaintiff has approved, sponsored, or otherwise associated itself with Defendant or its

Infringing Services.

        34. Through the unauthorized use of the EGG WORKS Mark, Defendant is unfairly

benefiting from and misappropriating Plaintiff's goodwill and reputation. This has resulted in

substantial and irreparable injury to the public and to Plaintiff.

        35. Through Plaintiff’s cease and desist letters with Defendant, Defendant has actual and

direct knowledge of Plaintiff's prior use and ownership of the EGG WORKS mark. Defendant's

conduct is therefore willful and reflects Defendant's intent to exploit the goodwill associated with

the EGG WORKS mark.

        36. Defendant's acts constitute trademark infringement in violation of Section 32 of the

Lanham Act, 15 U.S.C. § 1114.

        37. Defendant's acts have caused, and will continue to cause, irreparable injury to Plaintiff,

and Plaintiff has no adequate remedy at law and is thus damaged in an amount not yet determined.




                                                   7
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 8 of 13 PageID 8



                                SECOND CAUSE OF ACTION

                       False Designation of Origin - 15 U.S.C. § 1125(a)

       38. Plaintiff incorporates the allegations in paragraphs 1 through 29 as though fully set

forth herein.

       39. Defendant's unauthorized use in commerce of the EGG WORKS mark in connection

with the distribution, advertising, promotion, offering for sale, and/or sale of the Infringing

Services constitutes use of a symbol or device that is likely to cause confusion, mistake, or

deception as to the affiliation or connection of Defendant with Plaintiff and as to the origin,

sponsorship, association, or approval of Defendant's Infringing Services in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       40. Defendant's actions as alleged herein, including but not limited to their unauthorized

use in commerce of the EGG WORKS mark, constitutes use of a false designation of origin and

misleading description and representation of fact that is likely to cause confusion, mistake, or

deception as to the affiliation or connection of Defendant with Plaintiff and as to the origin,

sponsorship, association, or approval of Defendant's Infringing Services in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       41. Through Plaintiff’s cease and desist letter and correspondence with Defendant,

Defendant has actual and direct knowledge of Plaintiff's prior use and ownership of the EGG

WORKS mark. Defendant's conduct is therefore willful and reflects Defendant's intent to exploit

the goodwill associated with the EGG WORKS mark.

       42. In conspiring to and actually committing these acts, Defendant acted willfully with

fraud, malice, and/or a knowing and reckless indifference toward, and a disrespect of, the rights of

others, and Defendant are liable to Plaintiff for punitive and exemplary damages.




                                                 8
 Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 9 of 13 PageID 9



       43. Defendant's wrongful acts will continue unless enjoined by this Court.

       44. Defendant's acts have caused, and will continue to cause, irreparable injury to Plaintiff.

Plaintiff has no adequate remedy at law and is thus damaged in an amount not yet determined.

                                 THIRD CAUSE OF ACTION

                Deceptive and Unfair Trade Practices – Fla Stat § 501.201, et seq.

       45. Plaintiff incorporates the allegations in paragraphs 1 through 29 as though fully set

forth herein.

       46. Defendant is engaged in trade or commerce in Florida.

       47. Plaintiff had a reasonable expectation that Defendant would not infringe on its

intellectual property.

       48. Defendant's actions constitute unfair or deceptive acts or practices or unconscionable

acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act, sections

501.202 through 501.213 of the Florida Statutes.

       49. As a result of Defendant's unfair or deceptive acts or practices or unconscionable acts

or practices, Plaintiff has sustained and continues to sustain substantial actual damages.

       50. Defendant's actions are done knowingly, willfully, with actual malice, and in bad faith,

so as to justify the assessment of increased, exemplary and punitive damages against Defendant,

in an amount to be determined at the time of trial.

       51. Defendant's tortious actions have caused, and unless enjoined by this Court will

continue to cause, irreparable damage, loss, and injury to Plaintiff, for which Plaintiff has no

adequate remedy at law.

       52. Plaintiff is entitled to injunctive relief under Fla Stat §501.207-3.




                                                 9
Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 10 of 13 PageID 10



                                 FOURTH CAUSE OF ACTION

                    Unfair Competition – Common Law Unfair Competition

       53. Plaintiff incorporates the allegations in paragraphs 1 through 29 as though fully set

forth herein.

       54. Defendant's actions are an intentional business practice that is unfair, unlawful, and

fraudulent and has materially diminished the value of Plaintiff's intellectual property.

       55. Defendant's actions constitute unfair competition that knowingly and intentionally

trades on and misappropriates Plaintiff's goodwill and business reputation for Defendant's

enrichment.

       56. Defendant's unfair competition has caused and will continue to cause damage to

Plaintiff and it is causing irreparable harm to Plaintiff for which there is no adequate remedy at

law.

       57. Defendant has been unjustly enriched through its actions and should be disgorged of

any unjust gains.

       WHEREFORE, Plaintiff prays for judgement and injunction against Defendant as follows:

                                     PRAYER FOR RELIEF

       A. For judgment that Defendant Johnny’s Egg Works Inc.:

                i) has violated Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a);

                ii) has violated Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

                iii) has engaged in unfair competition in violation of Florida Statutes § 501.204;

                iv) has engaged in common law unfair competition; and

                v) that Defendant's activities were in all respects conducted or continued to be

                    conducted willfully and for profit.




                                                 10
Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 11 of 13 PageID 11



       B. That an injunction be issued enjoining and restraining Defendant Johnny’s Egg Works

Inc., each of their officers, agents, servants, employees, and attorneys, and all those in active

concert or participation with it from:

          i. Using the Trademarks or any other reproduction, counterfeit, copy or colorable

               imitation of the trademarks on or in connection with any goods or services;

         ii. Engaging in any course of conduct likely to cause confusion, deception or mistake, or

               to injure EW IP Reserve’s business reputation or dilute the distinctive quality of

               the Trademarks;

        iii. Using any simulation, reproduction, counterfeit, copy, or colorable imitation of the

               Trademarks in connection with the promotion, advertisement, display, sale, offer

               for sale, manufacture, production, importation, circulation, or distribution of any

               products;

         iv. Making any statement or representation whatsoever, or using any false designation of

               origin or false description, or performing any act, which can or is likely to lead the

               trade or public, or individual members thereof, to believe that any services rendered

               by Defendant are in any manner associated or connected with EW IP Reserve, or

               are sold, licensed, sponsored, approved, or authorized by EW IP Reserve;

         v. Destroying, altering, removing, or otherwise dealing with the unauthorized products

               or any books or records which contain any information relating to the, production,

               distribution, circulation, sale, marketing, offer for sale, advertising, or promotion

               of all unauthorized services which infringe or dilute the Trademarks; and

         vi. Effecting assignments or transfers, forming new entities or associations, or utilizing

               any other device for the purpose of circumventing or otherwise avoiding the




                                                11
Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 12 of 13 PageID 12



                 prohibitions set forth in subparagraphs (i) through (v).

        C. For the entry of an order directing Defendant Johnny’s Egg Works to deliver up for

destruction to EW IP Reserve all products, advertisements, promotional materials, and signage in

their possession or under their control bearing the Trademarks, or any simulation, reproduction,

counterfeit, copy or colorable imitation thereof, and all plates, molds, matrices, and other means

of production of same pursuant to 15 U.S.C. § 1118;

        D. For an assessment of: (a) damages suffered by Plaintiff, trebled, pursuant to 15 U.S.C.

§ 1117(b); or, in the alternative, (b) all illicit profits that Defendant derived while using Plaintiff's

Trademarks, trebled, pursuant to 15 U.S.C. § 1117(b); or, in the alternative, (c) statutory damages,

awarded to Plaintiff pursuant to 15 U.S.C. § 1117(c), of up to $2,000,000 for each trademark that

Defendant has counterfeited and/or infringed, as well as attorneys' fees and costs; and (d) an award

of Plaintiff's costs and attorneys’ fees to the full extent provided for by Section 35 of the Lanham

Act, 15 U.S.C. § 1117 and Fla Stat 501.2105; and (e) punitive damages to the full extent available

under the law;

        E. For interest as provided by law; and

        F. For costs of suit, and for such other and further relief as the Court shall deem

appropriate.

                                           JURY DEMAND

        Plaintiff requests trial by jury of all the issues in this matter.




                                                    12
Case 8:19-cv-01620-MSS-AEP Document 1 Filed 07/03/19 Page 13 of 13 PageID 13



Date: July 3, 2019                        Respectfully submitted,

                                          /s/ Woodrow H Pollack
                                          Woodrow H. Pollack
                                          Trial Counsel
                                          Florida Bar No. 026802
                                          SHUTTS & BOWEN, LLP
                                          4301 W Boy Scout Blvd, Suite 300
                                          Tampa, Florida 33607
                                          (813) 463-4894
                                          (813) 229-8901 (facsimile)
                                          wpollack@shutts.com

                                          Stephen H. Bean
                                          Pro Hac Vice Application to be submitted
                                          LEGENDS LAW GROUP, PLLC
                                          330 N Main
                                          Kaysville, UT 84037
                                          (801) 337-4500
                                          steve@legendslaw.com
                                          Attorneys for Plaintiff




                                     13
